DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the amendments filed on July 19, 2021, the rejection as being anticipated by Hongo has been withdrawn. 
Applicant's amendments filed on July 19, 2019 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein: 
the shifting fork and the slide rest are hinged by a hinge shaft, 
the drive component includes a vertical strip hole provided on the slide rest, 
the shifting fork is provided with an inclined strip hole, 

the lateral pushing shaft is configured to slide along the vertical strip hole and cooperate with a hole wall of the inclined strip hole during sliding to push the shifting fork to rotate relative to the slide rest,
the slide rest is provided with a pushing member configured to push the lateral pushing shaft to slide along the vertical strip hole,
the shifting fork includes at least one clamping slot,
the one module or the adjacent modules are configured to be correspondingly clamped into the at least one clamping slot after the shifting fork rotates relative to the slide rest.”
Wherein statements are used to further define previously set forth elements. In this case, a wherein statement is used to further define elements that were not previously, positively set forth, which makes it unclear if the recited element is required by the claimed apparatus. Specifically, it is unclear if the following elements are required by the claim: 
“hinge shaft” 
“vertical strip hole”
“inclined strip hole”
“a lateral pushing shaft” 
“at least one clamping slot”
Additionally in the following limitation: “the drive component includes a vertical strip hole provided on the slide rest” - It is unclear what element(s) are required to be provided on the slide rest – the drive component? The vertical strip hole? Both?

Allowable Subject Matter
Claims 1 and 4-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-7 are allowed. It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “wherein: the shifting fork is provided in an inclined manner and is connected to the slide rest in a slidable manner; the drive component includes a drive cylinder that is provided on the slide rest and is capable of driving the shifting fork to slide in an inclined manner relative to the slide rest to be clamped with the one module or clamped between the two adjacent modules” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on April 28, 2021, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on July 22, 2021. Therefore, it is concluded by the examiner that claims 6-7 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA M EKIERT/Primary Examiner, Art Unit 3725